DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 23, 2022. Claim 1 has been cancelled without prejudice.  Claims 2-12 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 2, the closest prior art references, Yamazaki et al. (US 2005/0127371 A1), Seo et al. (US 2012/0034451 A1), Yamazaki et al. (US 2008/0239230 A1), Kim et al. (US 2009/0047859 A1), and Yaguchi et al. (US 2010/0072615 A1), fail to disclose, either singly or in combination, all of the limitations of claim 2, including the combination of limitations, “ a first substrate including a first resin substrate formed of a first resin material, the first resin material having a first thermal expansion coefficient; a first barrier layer formed on the first resin substrate, the first barrier layer having a second thermal expansion coefficient; a display portion formed on the first barrier layer and including a light emitting element and a sealing film covering the light emitting element; a mounting portion formed on the first barrier layer; a second substrate including a second resin substrate formed of a second resin material, the second resin material having a third thermal expansion coefficient; and a second barrier layer formed on the second resin substrate, the second barrier layer having a fourth thermal expansion coefficient, wherein the first resin substrate and the second resin substrate are transparent, the second thermal expansion coefficient is lower than the first thermal expansion coefficient, the fourth thermal expansion coefficient is lower than the third thermal expansion coefficient, the first resin substrate is in contact with a first surface of the first barrier layer, the second resin substrate is in contact with the second barrier layer, a switching element is formed directly on the first barrier layer, the light emitting element is electrically connected to the switching element, and the first substrate and the second substrate are attached to each other with an insulating adhesive.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871